DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  “Nail” should be replaced with “Neel”.
Claim 9 is objected because there is a space between the numbers “1” and 0” in line 2.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 recites the limitation "peak area originating from the NixFe(3-x)O4" in claim 4.  There is insufficient antecedent basis for this limitation in the claim since neither claim 4 nor claim 1 from which it depends on includes the limitation “NixFe(3-x)O4”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (JP 2014-231624) (cited in the IDS filed on 11/08/2019) in view of Koch et al. (U.S. Pat. No. 6,620,376).
Regarding claim 1, Goto et al. teaches a Fe-Ni magnetic powder having a tetrataenite (i.e. L10- type iron nickel) structure. (Abstract, par. [0002], [0016]-[0020]). Goto et al. further teaches using the powder to manufacture a magnet. (par. [0050]).
Goto et al. does not specifically teach the formation of an oxide layer on the surfaces of the powders.
Koch et al. teaches soft magnetic materials for use in solenoid valves which involves taking commercially available iron or iron alloy powders including FeNi (Abstract, col. 2, line 65 – col. 3, line 5) and forming an high resistance oxide layer on the surface thereof such as Fe3O4 for the purpose of using them in injection valves where they will come into contact with gasoline and elevated temperatures. (col. 3, 17-32, col. 2, line 34-49 and col. 1, lines 10-33).
It would have been obvious to one of ordinary skill in the art to form an oxide layer on the surface of the FeNi particles of Goto et al.
One of ordinary skill in the art would have found it obvious to form an oxide layer as taught in Koch et al. when the powder is intended to he be used in applications involving heat and/or gasoline which requires improve electrical resistance between the magnetic powder. 

Regarding claim 3, the oxide layer in Koch et al. includes Fe3O4 which falls within the formula of claim 3 when x = 0.

Regarding claim 10, Goto et al. teaches mixing the Fe-Ni powder with a plastic material to form a magnet. (par. [0035]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (JP 2014-231624) (cited in the IDS filed on 11/08/2019) in view of Koch et al. (U.S. Pat. No. 6,620,376), further in view of Matsuki (U.S. Pat. No. 7,175,688).
Goto and Koch et al. are relied upon as described in the rejection of claim 1, above.
Goto et al. does not teach a particle diameter of 30 nm to 10 microns as claimed.
Matsuki et al. teaches a Ni-Fe based alloy powder having average particle diameters of 0.1 to 1 micron (Abstract) and wherein the particle size is critical for achieving a low sintering temperature for forming a magnetic layer having a low thickness and high density. (col. 3, lines 30-39).
It would have been obvious to one of ordinary skill in the art to optimize the particle diameter of the particles of Goto et al.
One of ordinary skill in the art would have found it obvious to optimize the diameter of the particles for the purpose of adjusting the sintering temperature of the particles for forming a magnetic layer having a low thickness and high density as taught by Matsuki et al.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (JP 2014-231624) (cited in the IDS filed on 11/08/2019) in view of Koch et al. (U.S. Pat. No. 6,620,376), further in view of Yoshida et al. (JP 10-92623) (cited in the IDS filed on 11/08/2019).
Goto and Koch et al. are relied upon as described in the rejection of claim 1, above.
Goto et al. does not teach an organometallic compound selected such that that the solubility parameter between the organometallic compound and the resin is within the range of -0.25 and 0.25.
Yoshida et al. teaches a composite magnetic body including a magnetic powder and an organic binder wherein the magnetic powder is modified using a titanate or silane coupling agent such that the solubility parameter of the coupling agent Sp is equal to or less than that of the organic binder for improving the dispersibility the powder in the resin. (Abstract and par. [0025]). Thus while not completely disclosing the claimed Sp1 and Sp2 relationship as claimed, there is an art recognized relationship between the solubility parameters of the coupling agent and binder for good dispersion of magnetic particles in a binder material.
It would have been obvious to one of ordinary skill in the art to optimize the relative Sp values of the coupling agent and binder containing the particles in Goto et al.
One of ordinary skill in the art would have found it obvious to optimize the relative Sp values in Goto et al. for the purpose of improving the dispersibility of the magnetic particles in the resin material for forming a magnetic composite having improved magnetic properties.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (JP 2014-231624) (cited in the IDS filed on 11/08/2019) in view of Koch et al. (U.S. Pat. No. 6,620,376), further in view of Chan et al. (U.S. App. Pub. No. 2015/0050178).
Goto and Koch et al. are relied upon as described in the rejection of claim 1, above.
Goto et al. does not teach a resin material having a glass transition temperature as claimed in claim 12 or of the type claimed in claim 13 within which the particles are dispersed.
Chan et al. teaches magnetic composite materials for use in soft magnetic cores including FeNi powders (Abstract and claim 23) wherein the powders may be coated with an insulating material of polymeric resin having a high glass transition temperature (over 250oC) in order to 
It would have been obvious to one of ordinary skill in the art to use a resin material having a high glass transition temperature in Goto et al. for forming the magnetic composite, as taught in Chan et al.
One of ordinary skill in the art would have found it obvious to use a high glass transition temperature resin in order to be able to successfully heat treat the magnetic composite material by using a heat resistant polymer such as a polyether-imide type polymer.

Claims 1-2, 4, 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (JP 2014-231624) (cited in the IDS filed on 11/08/2019) in view of Iwasaki et al. (U.S. App. Pub. No. 2003/0068530)
Regarding claims 1, 4, and 7, Goto et al. teaches a Fe-Ni magnetic powder having a tetrataenite (i.e. L10- type iron nickel) structure. (Abstract, par. [0002], [0016]-[0020]). Goto et al. further teaches using the powder to manufacture a magnet. (par. [0050]).
Goto et al. does not specifically teach the formation of an oxide layer on the surfaces of the powders.
Iwasaki et al. teaches a magnetic particle including a ferromagnetic phase and an antiferromagnetic coating on the surface thereof (Abstract and par. [0064]) for the purpose of improving the coercive force of the magnetic material as well as reducing thermal fluctuation. (par. [0026] and [0040]). Iwasaki et al. teaches that the antiferromagnetic coating include a material such as NiO. (par. [0093] and [0112]).
It would have been obvious to one of ordinary skill in the art to form an antiferromagnetic oxide layer on the surface of the particles of Goto et al.
One of ordinary skill in the art would have found it obvious to include such a layer in order to improve the coercive force of the particles as prevent thermal fluctuation of the magnetic material.

Regarding claims 2 and 8, Iwasaki et al. teaches that the antiferromagnetic shell may have a thickness of 5, 10 and 20 nm. (Fig. 6A and par. [0101]). Optimum values are based on the material and are given at par. [0143])
Regarding claim 6, the material disclosed in Iwasaki et al. includes NiO which would have a Neel temperature greater than 273K.
Regarding claim 10, Goto et al. teaches mixing the Fe-Ni powder with a plastic material to form a magnet. (par. [0035]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (JP 2014-231624) (cited in the IDS filed on 11/08/2019) in view of Iwasaki et al. (U.S. App. Pub. No. 2003/0068530), further in view of Matsuki (U.S. Pat. No. 7,175,688).
Goto and Iwasaki et al. are relied upon as described in the rejection of claim 1, above.
Goto et al. does not teach a particle diameter of 30 nm to 10 microns as claimed.
Matsuki et al. teaches a Ni-Fe based alloy powder having average particle diameters of 0.1 to 1 micron (Abstract) and wherein the particle size is critical for achieving a low sintering temperature for forming a magnetic layer having a low thickness and high density. (col. 3, lines 30-39).
It would have been obvious to one of ordinary skill in the art to optimize the particle diameter of the particles of Goto et al.
One of ordinary skill in the art would have found it obvious to optimize the diameter of the particles for the purpose of adjusting the sintering temperature of the particles for forming a magnetic layer having a low thickness and high density as taught by Matsuki et al.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (JP 2014-231624) (cited in the IDS filed on 11/08/2019) in view of Iwasaki et al. (U.S. App. Pub. No. 2003/0068530), further in view of Yoshida et al. (JP 10-92623) (cited in the IDS filed on 11/08/2019).
Goto and Iwasaki et al. are relied upon as described in the rejection of claim 1, above.
Goto et al. does not teach an organometallic compound selected such that that the solubility parameter between the organometallic compound and the resin is within the range of -0.25 and 0.25.
Yoshida et al. teaches a composite magnetic body including a magnetic powder and an organic binder wherein the magnetic powder is modified using a titanate or silane coupling agent such that the solubility parameter of the coupling agent Sp is equal to or less than that of the organic binder for improving the dispersibility the powder in the resin. (Abstract and par. [0025]). Thus while not completely disclosing the claimed Sp1 and Sp2 relationship as claimed, there is an art recognized relationship between the solubility parameters of the coupling agent and binder for good dispersion of magnetic particles in a binder material.
It would have been obvious to one of ordinary skill in the art to optimize the relative Sp values of the coupling agent and binder containing the particles in Goto et al.
One of ordinary skill in the art would have found it obvious to optimize the relative Sp values in Goto et al. for the purpose of improving the dispersibility of the magnetic particles in the resin material for forming a magnetic composite having improved magnetic properties.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (JP 2014-231624) (cited in the IDS filed on 11/08/2019) in view of Iwasaki et al. (U.S. App. Pub. No. 2003/0068530), further in view of Chan et al. (U.S. App. Pub. No. 2015/0050178).
Goto and Iwasaki et al. are relied upon as described in the rejection of claim 1, above.
Goto et al. does not teach a resin material having a glass transition temperature as claimed in claim 12 or of the type claimed in claim 13 within which the particles are dispersed.
Chan et al. teaches magnetic composite materials for use in soft magnetic cores including FeNi powders (Abstract and claim 23) wherein the powders may be coated with an insulating material of polymeric resin having a high glass transition temperature (over 250oC) in order to allow the soft magnetic core to be heat treated and include polyimide resins such as polyether-imides. (par. [0025]).
It would have been obvious to one of ordinary skill in the art to use a resin material having a high glass transition temperature in Goto et al. for forming the magnetic composite, as taught in Chan et al.
One of ordinary skill in the art would have found it obvious to use a high glass transition temperature resin in order to be able to successfully heat treat the magnetic composite material by using a heat resistant polymer such as a polyether-imide type polymer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763.  The examiner can normally be reached on M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.